Albert, C.
This is a companion case to Bush v. Griffin, ante, p. 214, and was submitted at the same time on the same briefs. While a judgment of affirmance in this particular case might be placed on other grounds, it is also governed by the rule applied in that case, hence, a discussion of other features is not required.
It is recommended that the decree be affirmed.
Duffie and Jackson, 00., concur.
By the Court: For the reasons stated in the foregoing opinion, the decree of the district court is
Affirmed.